        Case 7:18-cv-11533-NSR Document 65-1 Filed 01/21/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CONGREGATION OF RIDNIK, RABBI MOISHE
BERGER, CONGREGATION KOLLEL MEOR YOSEF,
                                                                 DECLARATION IN SUPPORT
RABBI DAVID RIBIAT, CONGREGATION KHAL
                                                                 OF DEFENDANTS’ MOTION
BOSTON, RABBI ABRAHAM HOROWITZ, and
                                                                 TO DISMISS
CHAIM CAHAN
                              Plaintiffs,                        18 Civ. 11533 (NSR)(AEK)
               -against-

VILLAGE OF AIRMONT, PHILIP GIGANTE,
VILLAGE OF AIRMONT BOARD OF TRUSTEES,
VILLAGE OF AIRMONT ZONING BOARD OF
APPEALS, LAURIE DIFRANCESCO, BUILDING
DEPARTMENT OF THE VILLAGE OF AIRMONT,
LOUIS ZUMMO, PLANNING BOARD OF THE
VILLAGE OF ARIMONT, COMMUNITY DESIGN
REVIEW COMMITTEE, DAN KRAUSHAAR, EVE
MANCUSO, STU TURNER, and SHLOMO
POMERANZ,

                              Defendants.


       Alexander J. Eleftherakis, an attorney duly admitted to practice before this Court,

declares the following to be true, under penalty of perjury:

       1.      I am an associate of Sokoloff Stern LLP, attorneys for Defendants Village of

Airmont, Philip Gigante, Village of Airmont Board of Trustees, Village of Airmont Zoning

Board of Appeals, Laurie Difrancesco, Building Department of the Village of Airmont, Louis

Zummo, Planning Board of the Village of Arimont, Community Design Review Committee, Dan

Kraushaar, Eve Mancuso, Stu Turner, and Shlomo (“Defendants”) in the above-captioned action.

I submit this declaration in support of Defendants’ Motion to Dismiss the First Amended

Complaint.

       2.      Annexed hereto are the exhibits submitted in support of Defendants’ motion.

Each exhibit is a true and complete copy of what it purports to be.


                                                 1
Case 7:18-cv-11533-NSR Document 65-1 Filed 01/21/21 Page 2 of 6




a.   Annexed hereto as Exhibit A is a copy of the Village Zoning Code as it existed

     following amendments adopted on January 30, 1997;

b.   Annexed hereto as Exhibit B is a copy of a Stipulation and Order entered into by

     the Village and the United States of America;

c.   Annexed hereto as Exhibit C is a copy of the current version of the Village

     Zoning Code;

d.   Annexed hereto as Exhibit D is a copy of Village Local Law No. 5 of 2007;

e.   Annexed hereto as Exhibit E is a copy of a letter from the New York State

     Department regarding the filing of Local Law No. 5 of 2007;

f.   Annexed hereto as Exhibit F is a copy of the Village Zoning Code as it existed

     following amendments adopted on July 23, 2007;

g.   Annexed hereto as Exhibit G is a copy of the minutes of the August 9, 2016

     meeting of the Village Community Design Review Committee (“CDRC”);

h.   Annexed hereto as Exhibit H is a copy of the minutes of the September 13, 2016

     meeting of the CDRC;

i.   Annexed hereto as Exhibit I is a copy of a document entitled “Updated

     Narrative,” received by the Village in December 2016, relating to a land use

     proposal at 61 Regina Road in the Village;

j.   Annexed hereto as Exhibit J is a copy of the minutes of the January 10, 2017

     meeting of the CDRC;

k.   Annexed hereto as Exhibit K is a copy of the minutes of the April 6, 2017

     meeting of the CDRC;

l.   Annexed hereto as Exhibit L is a copy of a document entitled “Narrative,”



                                     2
Case 7:18-cv-11533-NSR Document 65-1 Filed 01/21/21 Page 3 of 6




     received by the Village in April 2017, relating to a land use proposal at 61 Regina

     Road in the Village;

m.   Annexed hereto as Exhibit M is a copy of a letter dated May 23, 2017 from

     Brooker Engineering, PLLC to the Village;

n.   Annexed hereto as Exhibit N is a copy of a letter dated May 24, 2017 from

     Nelson, Pope & Voorhis, LLC to the Village;

o.   Annexed hereto as Exhibit O is a copy of the minutes of the May 25, 2017

     meeting of the Village Planning Board;

p.   Annexed hereto as Exhibit P is a copy of the minutes of the June 13, 2017

     meeting of the CDRC;

q.   Annexed hereto as Exhibit Q is a copy of the public agenda for the August 24,

     2017 meeting of the Planning Board;

r.   Annexed hereto as Exhibit R is a copy of the public agenda for the September 28,

     2017 meeting of the Planning Board;

s.   Annexed hereto as Exhibit S is a copy of the minutes of the February 22, 2018

     meeting of the Planning Board;

t.   Annexed hereto as Exhibit T is a copy of the minutes of the March 29, 2018

     meeting of the Planning Board;

u.   Annexed hereto as Exhibit U is a copy of the minutes of the April 26, 2018

     meeting of the Planning Board;

v.   Annexed hereto as Exhibit V is a copy of the minutes of the January 12, 2016

     meeting of the CDRC;

w.   Annexed hereto as Exhibit W is a copy of a document entitled “Narrative,”



                                      3
Case 7:18-cv-11533-NSR Document 65-1 Filed 01/21/21 Page 4 of 6




      received by the Village in December 2015, relating to a land use proposal 22

      Rustic Drive in the Village;

x.    Annexed hereto as Exhibit X is a copy of the minutes of the March 8, 2016

      meeting of the CDRC;

y.    Annexed hereto as Exhibit Y is a copy of the minutes of the October 11, 2016

      meeting of the CDRC;

z.    Annexed hereto as Exhibit Z is a copy of the minutes of the January 10, 2017

      meeting of the CDRC;

aa.   Annexed hereto as Exhibit AA is a copy of the minutes of the April 6, 2017

      meeting of the CDRC;

bb.   Annexed hereto as Exhibit BB is a copy of the minutes of the June 22, 2017

      meeting of the Planning Board;

cc.   Annexed hereto as Exhibit CC is a copy of the public agenda for the July 27, 2017

      meeting of the Planning Board;

dd.   Annexed hereto as Exhibit DD is a copy of an e-mail from plaintiff Rabbi Moishe

      Berger dated July 10, 2017;

ee.   Annexed hereto as Exhibit EE is a copy of letter dated December 27, 2017 from

      Louis Zummo to Ryan Karben;

ff.   Annexed hereto as Exhibit FF is a copy of a notice of violation dated February 14,

      2018;

gg.   Annexed hereto as Exhibit GG is a copy the Village Building Construction and

      Use and General Firesafety Requirements;

hh.   Annexed hereto as Exhibit HH is a copy of an appearance ticket for Violation No.



                                       4
Case 7:18-cv-11533-NSR Document 65-1 Filed 01/21/21 Page 5 of 6




      11-992;

ii.   Annexed hereto as Exhibit II is a copy of the minutes of the June 12, 2012

      meeting of the CDRC;

jj.   Annexed hereto as Exhibit JJ is a copy of the minutes of the May 7, 2013 meeting

      of the CDRC;

kk.   Annexed hereto as Exhibit KK is a copy of the minutes of the November 12, 2013

      meeting of the CDRC;

ll.   Annexed hereto as Exhibit LL is a copy of the minutes of the March 11, 2014

      meeting of the CDRC;

mm. Annexed hereto as Exhibit MM is a copy of an excerpt of the minutes of the

      February 26, 2015 meeting of the Planning Board;

nn.   Annexed hereto as Exhibit NN is a copy of an appearance ticket for Violation No.

      15-0172 issued to plaintiff Congregation Khal Boston;

oo.   Annexed hereto as Exhibit OO is a copy an excerpt of the minutes of the August

      27, 2015 meeting of the Planning Board;

pp.   Annexed hereto as Exhibit PP is a copy of a judgment, dated September 7, 2017,

      in the matter of The People of the State of New York v. Congregation Khal

      Boston;

qq.   Annexed hereto as Exhibit QQ is a copy of a resolution of the Village Board

      dated February 8, 2017;

rr.   Annexed hereto as Exhibit RR is a copy of Village Local Law No. 1 of 2017;

ss.   Annexed hereto as Exhibit SS is a copy of a resolution of the Village Board dated

      July 17, 2017;



                                      5
        Case 7:18-cv-11533-NSR Document 65-1 Filed 01/21/21 Page 6 of 6




        tt.    Annexed hereto as Exhibit TT is a copy of a resolution of the Village Board dated

               March 5, 2018;

        uu.    Annexed hereto as Exhibit UU is a copy of a resolution of the Village Board

               dated June 4, 2018;

WHEREFORE, Defendants respectfully request that the Court grant their motion to dismiss in its

entirety, together with such other and further relief as this Court deems just and proper.

Dated: Carle Place, New York
       December 7, 2020

                                                      _________________________________
                                                      Alexander J. Eleftherakis
                                                      SOKOLOFF STERN LLP
                                                      Attorneys for Defendants
                                                      179 Westbury Avenue
                                                      Carle Place, New York 11514
                                                      (516) 334-4500
                                                      File No. 180175




                                                 6
